Opinion by
Mr. Chief -Justice Simpson,
*603This case was tried upon the same pleadings and evidence as at the first trial of the case, reported 16 S. C., 192. The Circuit Judge (Hudson), feeling bound by the statement of this court on that appeal, that “plaintiff had based his right to sue on the ground that he was an inspector under the statute of Georgia, and that the action could not be sustained under said statute,” charged the jury that if they found that the services had been rendered outside of that State, the plaintiff could not recover. On appeal the court say that the Circuit Judge overlooked the fact that while this expression was found in that opinion, yet that this was not the question raised in the appeal, nor was it the point upon which the judgment was there reversed; nor was the second opinion of this court in this case (21 S. (7., 599) brought to the judge’s attention, in which, this court attempted to correct the misapprehension as to the point decided in the first, and which gave rise to the demurrer at the second trial.
While the plaintiff cannot recover for services in this State under any contract raised by a Georgia statute, he could for ser*604vices rendered at a stipulated price agreed upon between the parties, independent of such statute.
Judgment reversed.